                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Continental Resources, Inc.,          )
                                      )
              Plaintiff,              )      ORDER
                                      )
       vs.                            )
                                      )
Northland Royalty Corporation,        )      Case No. 1:17-cv-227
                                      )
              Defendant.              )


       The court held a status conference in the above-captioned action on April, 15, 2019.

Pursuant to its discussions with the parties, the court ORDERS:

       1      The final pretrial conference set for November 26, 2019, shall be rescheduled for

              April 14, 2020, at 2:00 p.m. by telephone before the Magistrate Judge.

       2.     The trial scheduled for December 10, 2019, shall be reschedule for April 28, 2020,

              at 9:00 a.m. before the Magistrate Judge in Bismarck (courtroom #2). A three (3)

              day trial is anticipated.

       IT IS SO ORDERED.

       Dated this 15th day of April, 2019.

                                                   /s/ Charles S. Miller, Jr.
                                                   Charles S. Miller, Jr., Magistrate Judge
                                                   United States District Court
